DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group II and Species B in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground(s) that Row does not disclose a feedback mechanism that includes both a damper and indicator as the rate control assembly the examiner cited is not part of a feedback mechanism as they instead control displacement of a formulation from the syringe. Applicant also argues the examiner relies on ¶55 which only refers to a user being able to see the interior and is not a feedback mechanism. This is not found persuasive because the structures of Row perform the function of a feedback mechanism (especially Applicant’s claimed feedback mechanism). In particular, the delivery assembly which limits displacement of a formulation from the syringe also causes the delivery of formulation from the syringe, which in turn empties the syringe, the (visibly) empty syringe is thus an indicator which provides feedback to the user after the piston has moved a predetermined distance into 
Applicant also argues the species have a single inventive concept. This not found not persuasive as while they may have overlapping features, they also have mutually exclusive features evidenced by their different arrangements. Applicant is still able (and does, as only two dependent claims of eight are withdrawn as a result of the species election) able to claim the overlapping features, but is still only allowed to claim a single inventive concept, not the divergent concepts of the species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-29, 34 and 39 are withdrawn via the election above.
Claim 35 is dependent on withdrawn claim 34, therefore it is also considered withdrawn and not rejected. However, in the conclusion section the examiner provides a reference which is combinable with the references used in the art rejections which would be the basis for a rejection of claim 35.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Damper in claim 30, which is interpreted as an orifice or a rotary agitator (pages 2 and 3 of the specification).
Biasing member in claim 31 (and 32), which is interpreted as a spring (Applicant specification page 7).
Note claim 35 is not being fully examined as it depends on a withdrawn claim, but the pre-stressed element is only referred to as a pre-stressed element throughout the specification and is unclear what structure would comprise said pre-stressed element (such that a 112b rejection will be made if the claim is rejoined). 
Locking mechanism in claim 37, which is interpreted as locking arms pivotally attached to the plunger and which engage the piston, which disengage during operation (Applicant specification page 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-33, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markussen et al (US 2013/0218093).
Regarding claim 30, Markussen disclose an injection device 100 comprising: a medicament delivery mechanism comprising: a reservoir 610; and a plunger 310 that moves to displace medicament from the reservoir for delivery to a user during use of the injection device (fig 1e vs 1f); and a feedback mechanism comprising: a piston 320; a fluid chamber 400 (¶117), wherein the piston is configured to move into the fluid chamber during use of the injection device (figs 1f vs 1g); a damper configured to damp movement of the piston 315 (¶117); and an indicator configured to provide feedback to the user after the piston has moved a predetermined distance into the fluid chamber (¶29, ¶162 – indicator signal to indicate end of dose condition such as when administration is complete, which is also indicative that piston has fully entered fluid chamber; additionally and alternatively, when button is depressed, such as in fig 1g, and no needle is projecting from the housing, such as in 1h, this is also an indicator which provides feedback to the user after the piston has moved a predetermined distance into the fluid chamber, as part of the full injection).  
Regarding claim 31,the injection device of claim 30, further comprising a biasing member 360 configured to push the plunger into the reservoir during use (figs 1a-1h).  
Regarding claim 32, the injection device of claim 31, wherein the biasing member is configured to act on the piston, and wherein the piston and plunger are arranged such that force applied to the piston is transferred to the plunger via the fluid chamber (figs 1a-1h).  
Regarding claim 33, the injection device of claim 30, wherein the damper comprises an orifice 315 (fig 1e, ¶116).
Regarding claim 36, the injection device of claim 30, wherein the piston is configured to move into the fluid chamber after the plunger has moved a predetermined distance into the reservoir (figs 1f vs 1g; ¶128).
Regarding claim 38, the injection device of claim 30, wherein the reservoir contains the medicament (¶109).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 is subject to a 112(f) interpretation (see above), so while closest art Markussen discloses a locking mechanism configured to hold the piston until the plunger has reached a predetermined position, the locking mechanism configured to release the piston after the plunger has reached the predetermined position such that the piston can move into the fluid chamber (see figs 1f vs 1g; ¶128), it does not disclose a locking mechanism which comprises locking arms pivotally attached to the plunger and which engage the piston, which disengage during operation, as Applicant’s locking mechanism is interpreted under 112(f). Such a modification 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Folk et al (US 2017/0182253), Gilbert (US 2004/0024367), and Guillermo (US 2011/0071477). Brunnberg et al (US 2015/0209517) provides an indicator which includes a pre-stressed element 91 configured to generate an audible wound when deflected (fig 6A to fig 6C), the pre-stressed element being mounted to the plunger 90 and configured to be deflected as the plunger moves to displace the medicament (figs 6A to 6C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783